

FIRST AMENDMENT TO
REGISTATION RIGHTS AMENDMENT


This First Amendment (“this Amendment”) is dated as of March 6, 2007, among
SpatiaLight, Inc., a New York corporation (the “Company”), and each persons
identified on the signature pages hereto (each, including its successors and
assigns, a “Purchaser” and collectively the “Purchasers”). Capitalized terms
used but not defined in this Amendment have the meaning assigned to them in the
Registration Rights Agreement (as defined below).
 
WHEREAS, the Company and the Purchasers entered into that certain Securities
Purchase Agreement dated and effective as of September 26, 2006 (the “Securities
Purchase Agreement”) providing for the sale and purchase of certain securities
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder; and
 
WHEREAS, in connection with the Securities Purchase Agreement, the Company and
the Purchasers entered into that certain Registration Rights Agreement dated and
effective as of September 26, 2006 (the “Registration Rights Agreement”)
providing for the registration of the shares of the Registrable Securities (as
defined in the Registration Rights Agreement) and providing for the payment of
liquidated damages in certain events; and
 
WHEREAS, the Company and the Purchasers entered into that certain Waiver
Agreement dated and effective as of November 29, 2006 (the “First Waiver”)
providing for the waiver of certain provisions of the Securities Purchase
Agreement relating to the subsequent sale of securities in exchange for the
issuance of warrants (the “Waiver Warrants”) to purchase 250,000 shares of the
Company’s common stock, $.01 par value (the “Common Stock”) and other
consideration; and
 
WHEREAS, the Company has not filed a registration statement relating to the
Registerable Securities and there are accrued liquidated damages in the amount
of $30,806.45 on the date hereof; and
 
WHEREAS, the Company and the Purchasers wish to amend the First Waiver to
eliminate the requirement that the Company issue Waiver Warrants, waive the
payment of liquidated damages under the Registration Rights Agreement accrued
prior to the date of this Amendment, and to amend certain provisions of the
Registration Rights Agreement, as more fully described below in exchange for the
issuance of shares of Common Stock of the Company as set forth below;
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Amendment, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:
 

--------------------------------------------------------------------------------


 
ARTICLE I
WAIVERS AND AMENDMENTS


(a)  Deletion of Waiver Warrants. The First Waiver is amended to delete any
requirement that the Company issue the Waiver Warrants.


(b)  Waiver of Liquidated Damages. The Purchasers hereby waive and forgive any
obligation for the Company to pay liquidated damages or penalties under the
Registration Rights Agreement arising from or relating to the failure of the
Company to file prior to the date of this Amendment a registration statement
relating to the Registrable Securities or the failure of the registration
statement relating to the Registrable Securities to be declared effective prior
to the date of this Amendment.


(c)  Amendment to Registration Rights Agreement. The Registration Rights
Agreement is amended hereby as follows:


(i)  The definition of “Effectiveness Date” is amended to be, with respect to
the initial Registration Statement filed under the Registration Rights
Agreement, the 90th calendar day following the date of this Amendment (the 120th
calendar day in the case of a “full review” by the Commission) and, with respect
to any additional Registration Statements which may be required pursuant to
Section 3(c) of the Registration Rights Agreement, the 60th calendar day
following the date on which the Company first knows, or reasonably should have
known, that such additional Registration Statement is required thereunder;
provided, however, in the event the Company is notified by the Commission that
one of the above Registration Statements will not be reviewed or is no longer
subject to further review and comments, the Effectiveness Date as to such
Registration Statement shall be the fifth (5th) Trading Day following the date
on which the Company is so notified if such date precedes the dates required
above.


(ii)  The definition of “Filing Date” means, with respect to the initial
Registration Statement required under the Registration Rights Agreement, the
30th calendar day following the date of this Amendment and, with respect to any
additional Registration Statements which may be required pursuant to Section
3(c) of the Registration Rights Agreement, the 30th day following the date on
which the Company first knows, or reasonably should have known that such
additional Registration Statement is required thereunder.


(d)  The purchasers hereby waive any rights of participation in future
financing.


ARTICLE II
ISSUANCE OF SHARES OF COMMON STOCK


On the date hereof the Company shall issue to the Purchasers an aggregate of
500,000 shares of Common Stock (the “New Common Shares”) by crediting the
account of the each Purchaser’s broker with the Depository Trust Company through
its Deposit Withdrawal Agent Commission system in accordance with the
instructions attached hereto as Exhibit I the number of shares set forth in such
instructions. Except as otherwise provided herein, the Securities Purchase
Agreement and the Registration Rights Agreement are unmodified and in full force
and effect.
 
-2-

--------------------------------------------------------------------------------


 
ARTICLE III
REPRESENTATIONS OF COMPANY


The Company represents and warrants to the Purchasers that:
 
(a)  The New Common Shares shall be freely transferable by the Purchasers
without restriction. The New Common Shares shall not bear a restricted legend
under applicable Federal and state securities laws.


(b)  This Amendment has been duly authorized, executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company,
enforceable in accordance with its terms (subject, as to enforceability, to
applicable bankruptcy, insolvency, reorganization or other similar laws and to
general principles of equity).


(c)  the Company’s execution, delivery and performance of this Amendment does
not (i) violate or conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any lien upon any of the properties or assets of the Company, or
give to others any rights of termination, amendment, acceleration, or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a debt of the Company or
otherwise) or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected, (ii) conflict with
the Company’s certificate of incorporation or bylaws, (iii) conflict with, or
result in a violation of any law, rule or regulation applicable to the Company,
or any order or judgment of any court or other agency of government applicable
to, or affecting the Company.


(d)  The Company has filed all forms, reports and documents (the “SEC
Documents”) required to be filed with the Securities and Exchange Commission
(the “Commission”) pursuant to the Securities Act of 1933, as amended (the
“Securities Act”) or the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as the case may be, and the rules and regulations of the
Commission thereunder during the 12 month period ending on the date of this
Amendment. Except as corrected by subsequent amendment, as of their respective
filing dates, the SEC Documents complied in all material respects with the
requirements of the Securities Act or the Exchange Act, as the case may be, and
the rules and regulations of the Commission thereunder applicable to such SEC
Documents, and none of the SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to stated therein or
necessary in order to make statements therein, in light of the circumstances
under which they were made, not misleading. Except as corrected by subsequent
amendment, as of their respective filing dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with the applicable accounting requirements and the rules and
regulations of the Commission thereunder and were prepared in accordance with
generally accepted accounting principles and fairly presented, in all material
respects, the financial position of the Company as at the dates thereof and the
results of operations and cash flows of the Company for the periods then ended
(subject, in the case of unaudited statements, to normal, recurring audit
adjustments not material in scope or amount).
 
-3-

--------------------------------------------------------------------------------


 
(e)  The New Common Shares are included in the Company’s registration statement
filed with the Commission Registration No. 333-137100 (the “Registration
Statement.”). The Registration Statement covering the issuance of the New Common
Shares was declared effective on February 14, 2007 by the Commission and neither
the Commission nor any state regulatory authority has issued, or threatened to
issue, any order preventing or suspending the use of the Registration Statement
or the prospectus contained therein or has instituted or, to the Company’s
knowledge, threatened to institute any proceedings with respect to such an
order.


(f)  No consent, approval, authorization or order of, or filing or registration
with, any court, regulatory authority or other governmental agency or body or
third party is required in connection with the transactions contemplated herein.


(g)  The Company hereby confirms that neither it nor, to its knowledge, any
other person acting on its behalf has provided the Purchaser or its agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information.


ARTICLE IV
REPRESENTATIONS OF THE PURCHASERS


The Purchasers severally represent and warrant to the Company that:


(a)  Each Purchaser is duly organized, validly existing and it has full right,
power and authority to enter into this Amendment and to perform its obligations
hereunder in accordance with the terms of this Amendment and has taken all
necessary action to authorize the execution, delivery and performance of this
Amendment.


(b)  This Amendment has been duly authorized, executed and delivered by it and
constitutes a legal, valid and binding obligation of it, enforceable in
accordance with its terms (subject, as to enforceability, to applicable
bankruptcy, insolvency, reorganization or other similar laws and to general
principles of equity).


(c)  Each Purchaser’s execution, delivery and performance of this Amendment does
not violate or conflict with such Purchaser’s governing documents or any law,
rule or regulation applicable to such Purchaser, or any order or judgment of any
court or other agency of government applicable to or affecting such Purchaser.


ARTICLE V
MISCELLANEOUS


(a)  Expenses. Each of the Purchaser and the Company agrees to pay its own
expenses and disbursements incident to the performance of its obligations
hereunder.
 
-4-

--------------------------------------------------------------------------------


 
(b)  Rights Cumulative; Waivers. The rights of each of the parties under this
Amendment are cumulative. The rights of each of the parties hereunder shall not
be capable of being waived or varied other than by an express waiver or
variation in writing. Any failure to exercise or any delay in exercising any of
such rights shall not operate as a waiver or variation of that or any other such
right. Any defective or partial exercise of any of such rights shall not
preclude any other or further exercise of that or any other such right. No act
or course of conduct or negotiation on the part of any party shall in any way
preclude such party from exercising any such right or constitute a suspension or
any variation of any such right.


(c)  Benefit; Successors Bound. This Amendment and the terms, covenants,
conditions, provisions, obligations, undertakings, rights, and benefits hereof,
shall be binding upon, and shall inure to the benefit of, the undersigned
parties and their heirs, executors, administrators, representatives, successors,
and permitted assigns.


(d)  Entire Agreement. This Amendment contains the entire agreement between the
parties with respect to the subject matter hereof. There are no promises,
agreements, conditions, undertakings, understandings, warranties, covenants or
representations, oral or written, express or implied, between them with respect
to this Amendment or the matters described in this Amendment, except as set
forth in this Amendment and in the other documentation relating to the
transactions contemplated by this Amendment. Any such negotiations, promises, or
understandings shall not be used to interpret or constitute this Amendment.


(e)  Amendment. Neither this Amendment nor any term hereof may be amended,
waived, discharged or terminated other than by a written instrument signed by
the party against whom enforcement of any such amendment, waiver, discharge or
termination is sought.


(f)  Severability. Each part of this Amendment is intended to be severable. In
the event that any provision of this Amendment is found by any court or other
authority of competent jurisdiction to be illegal or unenforceable, such
provision shall be severed or modified to the extent necessary to render it
enforceable and as so severed or modified, this Amendment shall continue in full
force and effect.


(g)  Notices. All notices, requests, demands or other communications which are
required or may be given pursuant to the terms of this Amendment shall be in
writing and shall be deemed to have been duly given: (i) on the date of delivery
if delivered by hand, (ii) upon the third day after such notice is (a) deposited
in the United States mail, if mailed by registered or certified mail, postage
prepaid, return receipt requested or (b) sent by a nationally recognized
overnight express courier, or (iii) by facsimile upon written confirmation
(other than the automatic confirmation that is received from the recipient’s
facsimile machine) of receipt by the recipient of such notice: (i) if a
Purchaser: at the address of the Purchaser on the signature page hereof; and
(ii) if to the Company: Spatialight, Inc., Five Hamilton Landing, Novato CA
94949, Facsimile No. (415) 883-3363


(h)  Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York without giving effect to the
principles regarding conflicts of laws. The parties irrevocably consent to the
exclusive jurisdiction of any State or Federal Court located within the County
of New York, State of New York, in connection with any action or proceeding
arising out of or relating to this Amendment.
 
-5-

--------------------------------------------------------------------------------


 
(i)  Further Assurances. In addition to the instruments and documents to be
made, executed and delivered pursuant to this Amendment, the parties hereto
agree to make, execute and deliver or cause to be made, executed and delivered,
to the requesting party such other instruments and to take such other actions as
the requesting party may reasonably require to carry out the terms of this
Amendment and the transactions contemplated hereby.


(j)  Section Headings. The Section headings in this Amendment are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Amendment.


(k)  Construction. Unless the context otherwise requires, when used herein, the
singular shall be deemed to include the plural, the plural shall be deemed to
include each of the singular, and pronouns of one or no gender shall be deemed
to include the equivalent pronoun of the other or no gender.


(l)  Execution in Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement. This Amendment, once executed by a party,
may be delivered to the other party hereto by telephone line facsimile
transmission of a copy of this Amendment bearing the signature of the party so
delivering this Amendment. A facsimile transmission of this signed Agreement
shall be legal and binding on all parties hereto.
 
-6-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
 

 
COMPANY:
       
SPATIALIGHT INC.
           
By:
/s/ David F. Hakala
 
Name: David F. Hakala
 
Title: CEO
       
PURCHASER:
       
BLUEGRASS GROWTH FUND, LTD.
           
By:
/s/ Brian Shatz
 
Name: Brian Shatz
 
Title: Director
       
Address:
 
122 E. 42nd St., Suite 2606
 
New York, NY 10168

 
-7-

--------------------------------------------------------------------------------


 
Exhibit I
DWAC INSTRUCTIONS
300,000 shares to:
Citigroup Global Markets - DTC#0418
For further credit to: Bluegrass Growth Fund LP
Account: 522-43353


And


200,000 shares to:
Citigroup Global Markets - DTC#0418
For further credit to: Bluegrass Growth Fund LTD
Account: 522-94709



--------------------------------------------------------------------------------

